Exhibit 10.1
EXECUTION VERSION
     SECOND AMENDMENT AND RESTATEMENT AGREEMENT (this “ Agreement ”) dated as of
January 7, 2009, among USG CORPORATION, a Delaware corporation (the “ Borrower
”), the LENDERS party hereto and JPMORGAN CHASE BANK, N.A., as administrative
agent under the Amended and Restated Credit Agreement dated as of July 31, 2007,
among the Borrower, the Lenders party thereto, JPMorgan Chase Bank, N.A., as
administrative agent (the “ Administrative Agent ”), and Goldman Sachs Credit
Partners, L.P., as syndication agent (as amended by Amendment No. 1 thereto
dated as of February 14, 2008, the “ Existing Credit Agreement ”).
          WHEREAS the Borrower has requested, and the undersigned Lenders (such
term and each other capitalized term used but not defined in these recitals
having the meaning assigned to such term in Section 1 hereof) and the
Administrative Agent have agreed, upon the terms and subject to the conditions
set forth herein and in the Restated Credit Agreement (as defined below), that
(a) the Existing Credit Agreement will be amended and restated as provided
herein and (b) the Subsidiary Loan Parties (as defined in the Existing Credit
Agreement) will be released from their guarantees under the Guarantee Agreement
dated as of November 11, 2008 (as amended, supplemented or otherwise modified
prior to the Restatement Effective Date, the “ Existing Guarantee Agreement ”),
among the Borrower, the Subsidiary Loan Parties and the Administrative Agent.
          NOW, THEREFORE, the Borrower, the undersigned Lenders and the
Administrative Agent hereby agree as follows:
          SECTION 1. Defined Terms . Capitalized terms used but not defined
herein shall have the meanings assigned to such terms in the Restated Credit
Agreement referred to below.
          SECTION 2. Restatement Effective Date. (a) The transactions provided
for in Sections 3 and 4 hereof shall be consummated at a closing to be held on
the Restatement Effective Date at the offices of Cravath, Swaine & Moore LLP, or
at such other time and place as the parties hereto shall agree upon.
          (b) The “ Restatement Effective Date ” shall be specified by the
Borrower, and shall be a date not later than January 7, 2009, as of which date
all the conditions set forth or referred to in Section 5 hereof shall have been
satisfied.
          SECTION 3. Termination of the Existing Guarantee Agreement. By
execution and delivery of this Agreement, each of the undersigned Lenders hereby
agrees that upon the satisfaction of the conditions set forth in Section 5
hereof, all guarantees provided by the Subsidiary Loan Parties under the
Existing Guarantee Agreement shall be released and the Existing Guarantee
Agreement shall be terminated and have no



--------------------------------------------------------------------------------



 



  2

further force or effect (it being understood and agreed that, as of the
Restatement Effective Date, the Loan Parties shall enter into the Guarantee
Agreement (as such term is defined in the Restated Credit Agreement)).
          SECTION 4. Amendment and Restatement of the Existing Credit Agreement.
(a) Effective on the Restatement Effective Date, the Existing Credit Agreement
is hereby amended and restated to read in its entirety as set forth in Exhibit A
hereto (the “ Restated Credit Agreement ”). From and after the effectiveness of
such amendment and restatement, the term “Credit Agreement” shall mean the
Restated Credit Agreement.
          (b) The aggregate principal amount of all Revolving Loans, Swingline
Loans and Letters of Credit outstanding under the Existing Credit Agreement on
the Restatement Effective Date shall continue to be outstanding under the
Restated Credit Agreement and from and after such date, the terms of the
Restated Credit Agreement will govern the rights of the Lenders and the Issuing
Bank with respect thereto, including, without limitation, the Applicable Rate
applicable to such outstanding Loans.
          SECTION 5. Conditions. The consummation of the transactions set forth
in Sections 3 and 4 of this Agreement shall be subject to the satisfaction of
the following conditions precedent:
          (a) Loan Documents. The Administrative Agent (or its counsel) shall
have received (i) from each of the Borrower and the Required Lenders a
counterpart of this Agreement signed on behalf of such party (or written
evidence reasonably satisfactory to the Administrative Agent (which may include
telecopy or Adobe pdf file transmission of a signed signature page) that such
party has signed a counterpart of this Agreement), (ii) from each party thereto
duly executed copies of the other Loan Documents (or written evidence reasonably
satisfactory to the Administrative Agent (which may include telecopy or Adobe
pdf file transmission of a signed signature page) that such party has signed a
counterpart of such other Loan Documents) and such other certificates,
documents, instruments and agreements as the Administrative Agent shall
reasonably request in connection with the transactions contemplated by this
Agreement and the other Loan Documents, including any promissory notes requested
by a Lender pursuant to Section 2.09 of the Restated Credit Agreement, payable
to the order of each such requesting Lender and (iii) a favorable written
opinion (addressed to the Administrative Agent and the Lenders and dated the
Restatement Effective Date) of each of (A) Jones Day, counsel for the Borrower
and the other Loan Parties, substantially in the form of Exhibit B hereto, and
(B) local counsel in each jurisdiction where a Loan Party is organized (other
than any such jurisdiction covered by the opinion given pursuant to the
immediately preceding clause (A)), in each case covering such matters relating
to the Loan Parties, the Loan Documents or the Transactions as the
Administrative Agent shall reasonably request.
          (b) Closing Certificates; Certified Certificate of Incorporation; Good
Standing Certificates. The Administrative Agent shall have received (i) a
certificate of each Loan Party, dated the Restatement Effective Date and
executed by its Secretary or



--------------------------------------------------------------------------------



 



3

Assistant Secretary, which shall (A) certify the resolutions of its Board of
Directors, members or other body authorizing the execution, delivery and
performance of the Loan Documents to which it is a party, (B) identify by name
and title and bear the signatures of the Financial Officers and any other
officers of such Loan Party authorized to sign the Loan Documents to which it is
a party and (C) contain appropriate attachments, including the certificate or
articles of incorporation or organization of each Loan Party certified by the
relevant authority of the jurisdiction of organization of such Loan Party and a
true and correct copy of its by-laws or operating, management or partnership
agreement, and (ii) a long-form good standing certificate for each Loan Party
from its jurisdiction of organization (and, to the extent that such long-form
good standing certificate is not dated as of the Restatement Effective Date, a
bring-down good standing certificate dated as of the Restatement Effective
Date).
          (c) Field Examination; Inventory Appraisal; No Default Certificate.
The Administrative Agent shall have received (i) a field examination report with
respect to the Inventory of the Collateral Parties (it being understood and
agreed that the receipt of the examination of FTI Consulting, Inc. dated
December 5, 2008, with respect to the Inventory of the Collateral Parties shall
satisfy the condition precedent set forth in this clause (i)), (ii) an appraisal
reasonably satisfactory to the Administrative Agent with respect to the
Inventory of the Collateral Parties from an appraiser selected and engaged by
the Administrative Agent (it being understood and agreed that the receipt of the
appraisal of AccuVal Associates, Incorporated dated October 31, 2008, with
respect to the Inventory of the Collateral Parties shall satisfy the condition
precedent set forth in this clause (ii)) and (iii) a certificate, signed by the
chief financial officer or treasurer of the Borrower, (A) stating that no
Default or Event of Default has occurred and is continuing and (B) stating that
the representations and warranties contained in the Loan Documents are true and
correct in all material respects as of such date, other than those that speak
expressly to an earlier date, in which case such representations and warranties
shall be true and correct in all material respects as of such earlier date.
          (d) Fees. The Administrative Agent shall have received all fees and
other amounts due and payable by any Loan Party on or prior to the Restatement
Effective Date, including, to the extent invoiced, reimbursement or payment of
all out-of-pocket expenses (including reasonable fees, charges and disbursements
of counsel), in each case, required to be reimbursed or paid by any Loan Party
under any Loan Document or any other written agreement relating to any Loan
Document entered into by the Borrower and the Administrative Agent.
          (e) Perfection Certificate; Lien Searches. The Administrative Agent
shall have received (i) a completed Perfection Certificate, dated the
Restatement Effective Date, together with all attachments contemplated thereby,
and (ii) the results of a recent lien search in the jurisdictions requested by
the Administrative Agent based on the Perfection Certificate, and such search
shall reveal no Liens on any of the assets of the Loan Parties except for Liens
permitted by Section 6.02 or discharged on or prior to the Restatement Effective
Date pursuant to a pay-off letter or other documentation reasonably satisfactory
to the Administrative Agent.



--------------------------------------------------------------------------------



 



4

          (f) Borrowing Base Certificate. The Administrative Agent shall have
received a Borrowing Base Certificate dated as of the Restatement Effective Date
that calculates the Borrowing Base as of November 30, 2008.
          (g) Filings, Registrations and Recordings. Each document (including
any Uniform Commercial Code financing statement) required by the Collateral
Documents or under law or reasonably requested by the Administrative Agent to be
filed, registered or recorded in order to create in favor of the Administrative
Agent, for the benefit of the Secured Parties, a perfected Lien on the
Collateral described therein, prior to and superior in right to any other Person
(other than with respect to Liens expressly permitted by clauses (ii) through
(iv), (vi) and (xi) of Section 6.02 of the Restated Credit Agreement), shall be
in proper form for filing, registration or recordation.
          (h) Compliance with Laws; Consents. The Borrower and the Material
Subsidiaries shall be in compliance, in all material respects, with all
applicable foreign and U.S. federal, state and local laws and regulations,
including all applicable Environmental Laws. All necessary material governmental
and material third party approvals in connection with the Loan Documents shall
have been obtained and shall be in effect.
          (i) No Litigation. Other than the Disclosed Matters, there shall be no
litigation, administrative proceeding or governmental investigation that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect.
          (j) “Know Your Customer” Requirements. The Lenders shall have received
all documentation and other information requested by the Administrative Agent
and required under applicable “know your customer” rules and regulations,
including all information required to be delivered pursuant to Section 9.13 of
the Restated Credit Agreement.
          (k) Excess Availability. Excess Availability on the Restatement
Effective Date shall be equal to (i) the Borrowing Base as set forth in the
Borrowing Base Certificate delivered pursuant to paragraph (f) of this Section
less (ii) the aggregate face amount of the Existing Letters of Credit
immediately prior to the Restatement Effective Date.
          (l) Existing ABL Facility. All commitments under the Credit Agreement
dated as of September 9, 2008 (the “ Existing ABL Credit Agreement ”), among the
Borrower, the Subsidiaries party thereto, the lenders party thereto and JPMorgan
Chase Bank, N.A., as administrative agent, shall have been terminated, and all
loans, interest and other amounts accrued or owing thereunder shall have been
repaid in full and all guarantees and liens granted in respect thereof shall
have been released and the terms and conditions of any such release shall be
satisfactory to the Administrative Agent. The Administrative Agent shall have
received a payoff and release letter with respect to the Existing ABL Credit
Agreement in form and substance reasonably satisfactory to the Administrative
Agent.



--------------------------------------------------------------------------------



 



5

          (m) Evidence of Insurance. The Administrative Agent shall have
received evidence that the insurance required by Section 5.06 of the Restated
Credit Agreement is in effect.
          SECTION 6. Effectiveness; Counterparts; Amendments. This Agreement
shall become effective when copies hereof that, when taken together, bear the
signatures of the Borrower, the Administrative Agent and the Required Lenders
shall have been received by the Administrative Agent. This Agreement may not be
amended nor may any provision hereof be waived except pursuant to a writing
signed by the Borrower, the Administrative Agent and the Required Lenders. This
Agreement may be executed in two or more counterparts, each of which shall
constitute an original but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy or Adobe pdf file transmission shall be effective as
delivery of a manually executed counterpart of this Agreement.
          SECTION 7. No Novation. This Agreement shall not extinguish the Loans
outstanding under the Existing Credit Agreement. Nothing herein contained shall
be construed as a substitution or novation of the Loans outstanding under the
Existing Credit Agreement, which shall remain outstanding after the Restatement
Effective Date as modified hereby. Notwithstanding any provision of this
Agreement, the provisions of Sections 2.15, 2.16, 2.17 and 9.03 of the Existing
Credit Agreement as in effect immediately prior to the Restatement Effective
Date will continue to be effective as to all matters arising out of or in any
way related to facts or events existing or occurring prior to the Restatement
Effective Date.
          SECTION 8. Notices. All notices hereunder shall be given in accordance
with the provisions of Section 9.01 of the Restated Credit Agreement.
          SECTION 9. Applicable Law; Waiver of Jury Trial. (A) THIS AGREEMENT
SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF
NEW YORK.
          (B) EACH PARTY HERETO HEREBY AGREES AS SET FORTH IN SECTIONS 9.09 AND
9.10 OF THE RESTATED CREDIT AGREEMENT AS IF SUCH SECTIONS WERE SET FORTH IN FULL
HEREIN.
[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------



 



6

          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed by their respective authorized officers as of the day and year
first written above.

                  USG CORPORATION,    
 
           
 
  by   /s/ Karen L. Leets
 
Name: Karen L. Leets    
 
      Title: Vice President & Treasurer    



--------------------------------------------------------------------------------



 



7

                  JPMORGAN CHASE BANK, N.A.,
Individually and as Administrative Agent, Swingline Lender and Issuing Bank,    
 
           
 
  by   /s/ Peter S. Predun
 
Name: Peter S. Predun    
 
      Title: Executive Director    



--------------------------------------------------------------------------------



 



8

                  SIGNATURE PAGE TO THE AMENDMENT AND RESTATEMENT AGREEMENT
DATED JANUARY 7, 2009, AMONG USG CORPORATION, THE LENDERS PARTY THERETO AND
JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT    
 
                Wells Fargo Bank, N.A.                   Name of Institution    
 
           
 
  By:   /s/ James R. Bednark
 
Name: James R. Bednark    
 
      Title: Senior Vice President    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    



--------------------------------------------------------------------------------



 



9

                  SIGNATURE PAGE TO THE AMENDMENT AND RESTATEMENT AGREEMENT
DATED JANUARY 7, 2009, AMONG USG CORPORATION, THE LENDERS PARTY THERETO AND
JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT    
 
                The Bank of Tokyo-Mitsubishi UFJ, Ltd.                   Name of
Institution    
 
           
 
  By:   /s/ Victor Pierzchalski
 
Name: Victor Pierzchalski    
 
      Title: Authorized Signatory    



--------------------------------------------------------------------------------



 



10

                  SIGNATURE PAGE TO THE AMENDMENT AND RESTATEMENT AGREEMENT
DATED JANUARY 7, 2009, AMONG USG CORPORATION, THE LENDERS PARTY THERETO AND
JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT    
 
                Sumitomo Mitsui Banking Corporation                   Name of
Institution    
 
           
 
  By:   /s/ Yoshihiro Hyakutome
 
Name: Yoshihiro Hyakutome    
 
      Title: General Manager    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    



--------------------------------------------------------------------------------



 



11

                  SIGNATURE PAGE TO THE AMENDMENT AND RESTATEMENT AGREEMENT
DATED JANUARY 7, 2009, AMONG USG CORPORATION, THE LENDERS PARTY THERETO AND
JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT    
 
                PNC Bank, National Association                   Name of
Institution    
 
           
 
  By:   /s/ Jennifer L. Loew
 
Name: Jennifer L. Loew    
 
      Title: Vice President    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    



--------------------------------------------------------------------------------



 



12

                  SIGNATURE PAGE TO THE AMENDMENT AND RESTATEMENT AGREEMENT
DATED JANUARY 7, 2009, AMONG USG CORPORATION, THE LENDERS PARTY THERETO AND
JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT    
 
                The Bank of Nova Scotia                   Name of Institution  
 
 
           
 
  By:   /s/ Paula Czach
 
Name: Paula Czach    
 
      Title: Director    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    



--------------------------------------------------------------------------------



 



13

                  SIGNATURE PAGE TO THE AMENDMENT AND RESTATEMENT AGREEMENT
DATED JANUARY 7, 2009, AMONG USG CORPORATION, THE LENDERS PARTY THERETO AND
JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT    
 
           
 
  Calyon                       Name of Institution    
 
           
 
  By:   /s/ David Cagle
 
Name: David Cagle    
 
      Title: Managing Director    
 
           
 
  By:   /s/ Brian Myers
 
Name: Brian Myers    
 
      Title: Managing Director    



--------------------------------------------------------------------------------



 



14

                  SIGNATURE PAGE TO THE AMENDMENT AND RESTATEMENT AGREEMENT
DATED JANUARY 7, 2009, AMONG USG CORPORATION, THE LENDERS PARTY THERETO AND
JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT    
 
                The Northern Trust Company                   Name of Institution
   
 
           
 
  By:   /s/ John E. Burdu
 
Name: John E. Burdu    
 
      Title: Senior Vice President    



--------------------------------------------------------------------------------



 



15

                  SIGNATURE PAGE TO THE AMENDMENT AND RESTATEMENT AGREEMENT
DATED JANUARY 7, 2009, AMONG USG CORPORATION, THE LENDERS PARTY THERETO AND
JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT    
 
                U.S. Bank, National Assoc.                   Name of Institution
   
 
           
 
  By:   /s/ Ronald Giblin
 
Name: Ronald Giblin    
 
      Title: Vice President    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    



--------------------------------------------------------------------------------



 



16

                  SIGNATURE PAGE TO THE AMENDMENT AND RESTATEMENT AGREEMENT
DATED JANUARY 7, 2009, AMONG USG CORPORATION, THE LENDERS PARTY THERETO AND
JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT    
 
                Fifth Third Bank                   Name of Institution    
 
           
 
  By:   /s/ Joseph A. Wernhoff
 
Name: Joseph A. Wernhoff    
 
      Title: Vice President    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    



--------------------------------------------------------------------------------



 



17

                  SIGNATURE PAGE TO THE AMENDMENT AND RESTATEMENT AGREEMENT
DATED JANUARY 7, 2009, AMONG USG CORPORATION, THE LENDERS PARTY THERETO AND
JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT    
 
                Bank of Montreal, Chicago Branch                   Name of
Institution    
 
           
 
  By:   /s/ M. Latta
 
Name: M. Latta    
 
      Title: Director    
 
  By:        
 
     
 
Name:    
 
      Title:    



--------------------------------------------------------------------------------



 



18

                  SIGNATURE PAGE TO THE AMENDMENT AND RESTATEMENT AGREEMENT
DATED JANUARY 7, 2009, AMONG USG CORPORATION, THE LENDERS PARTY THERETO AND
JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT    
 
                Goldman Sachs Credit Partners, L.P.                   Name of
Institution    
 
           
 
  By:   /s/ Andrew Caditz
 
Name: Andrew Caditz    
 
      Title: Authorized Signatory    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    



--------------------------------------------------------------------------------



 



19

                  SIGNATURE PAGE TO THE AMENDMENT AND RESTATEMENT AGREEMENT
DATED JANUARY 7, 2009, AMONG USG CORPORATION, THE LENDERS PARTY THERETO AND
JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT    
 
                Morgan Stanley Bank, N.A.                   Name of Institution
   
 
           
 
  By:   /s/ Charles C. O’Brien
 
Name: Charles C. O’Brien    
 
      Title: Chief Credit Officer    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    



--------------------------------------------------------------------------------



 



20

                  SIGNATURE PAGE TO THE AMENDMENT AND RESTATEMENT AGREEMENT
DATED JANUARY 7, 2009, AMONG USG CORPORATION, THE LENDERS PARTY THERETO AND
JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT    
 
                Citicorp USA, Inc.                   Name of Institution    
 
           
 
  By:   /s/ George F. Van
 
Name: George F. Van    
 
      Title: Managing Director    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    



--------------------------------------------------------------------------------



 



21

                  SIGNATURE PAGE TO THE AMENDMENT AND RESTATEMENT AGREEMENT
DATED JANUARY 7, 2009, AMONG USG CORPORATION, THE LENDERS PARTY THERETO AND
JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT    
 
                Bank of America, N.A.                   Name of Institution    
 
           
 
  By:   /s/ Monirah Masud
 
Name: Monirah Masud    
 
      Title: Senior Vice President    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    



--------------------------------------------------------------------------------



 



22

                  SIGNATURE PAGE TO THE AMENDMENT AND RESTATEMENT AGREEMENT
DATED JANUARY 7, 2009, AMONG USG CORPORATION, THE LENDERS PARTY THERETO AND
JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT    
 
                Commerzbank AG, New York and Grand Cayman Branches              
    Name of Institution    
 
           
 
  By:   /s/ Anthony Giraldi
 
Name: Anthony Giraldi    
 
      Title: Vice President    
 
           
 
  By:   /s/ Gerard A. Araw
 
Name: Gerard A. Araw    
 
      Title: Assistant Vice President    



--------------------------------------------------------------------------------



 



 

Exhibit A
Credit Agreement



--------------------------------------------------------------------------------



 



 

Exhibit B
Form of Jones Day Opinion
See attached



--------------------------------------------------------------------------------



 



EXHIBIT B
Form of Jones Day Opinion
[Date of Credit Agreement]
JPMorgan Chase Bank, N.A., as
  administrative agent under, and
  the lenders party to, the Credit
  Agreement referred to below
Re: [Borrower]
Ladies and Gentlemen:
          We have acted as special counsel to [_________________] (collectively,
the “Delaware Opinion Parties”), [_______________________] (collectively, the
“Excepted Opinion Parties”, and the Excepted Opinion Parties together with the
Delaware Opinion Parties, the “Opinion Parties”) in connection with (x) the
[Credit Agreement] (the “Credit Agreement”) dated as of [__________], among
[Borrowers], the various financial institutions party thereto as lenders (the
“Lenders”) and JPMorgan Chase Bank, N.A., as Administrative Agent (the
“Administrative Agent”), and (y) the [Additional Credit Documents to be listed]
(each as defined below), each entered into in connection with the Credit
Agreement. As used herein with respect to a reference to any Transaction
Document (as defined below), “Applicable Opinion Party” (or any variation
thereof) means the Opinion Party(ies) party to such Transaction Document.
          This opinion is delivered to you pursuant to Section [__] of the
Credit Agreement. Capitalized terms used herein, but not otherwise defined
herein, have the meanings set forth for such terms in the Credit Agreement. The
Uniform Commercial Code, as amended and in effect in the State of Delaware on
the date hereof, is referred to as the “DE UCC”. The Uniform Commercial Code, as
amended and in effect in the State of New York on the date hereof, is referred
to as the “NY UCC”. The Uniform Commercial Code, as amended and in effect in the
State of Illinois on the date hereof, is referred to as the “IL UCC”. The DE
UCC, NY UCC and the IL UCC are collectively referred to as the “UCC”. With your
permission, all assumptions and statements of reliance herein have been made
without any independent investigation or verification on our part except to the
extent, if any, otherwise expressly stated, and we express no opinion with
respect to the subject matter or accuracy of the assumptions or items upon which
we have relied.

 



--------------------------------------------------------------------------------



 



[Date of Opinion]
Page 2
          In connection with the opinions expressed herein, we have examined
such documents, records and matters of law as we have deemed necessary for the
purposes of this opinion. We have examined, among other documents, the
following:

  (a)   [Transaction Documents to be listed];     (b)   [[State] DACAs to be
listed];     (c)   [[State] DACAs to be listed]; and     (d)   [Organizational
Documents to be listed].

          The documents referred to in items (__) through (__), inclusive, above
are referred to as the “Credit Documents”. The documents referred to in items
(__) through (__), inclusive, above are referred to as the “Transaction
Documents”. The documents referred to in items (__) through (__), inclusive,
above are referred to as the “[State] Enforceable DACAs”. The documents referred
to in items (__) and (__) above are referred to as the “[State] Enforceable
DACAs”. The documents referred to in items (__) and (__) above are referred to
as the “[State] Perfection DACAs”. The documents referred to in items (__)
through (__), inclusive, above are referred to collectively as the “DACAs”. The
documents referred to in items (__) through (__) above are referred to as the
“Organizational Documents”.
          [Assumptions, qualifications and reliances to be agreed upon]
          Based on the foregoing, and subject to the limitations, qualifications
and assumptions set forth in this letter, we are of the opinion that:

(1)   Each Opinion Party is an organization existing and in good standing under
the laws of the jurisdiction of its organization. Each Applicable Delaware
Opinion Party has the organizational power and authority to execute and deliver
the Transaction Documents and perform its obligations thereunder.   (2)   The
execution and delivery by each Applicable Opinion Party of the Transaction
Documents, the performance by such Opinion Party of its obligations thereunder
and the granting by such Opinion Party of the security interests provided for in
the [Security Document]:

  (i)   do not violate any agreement, instrument, order, writ, judgment,
injunction, decree, determination, or award binding upon such Opinion Party or
its property (this opinion being limited (x) to those agreements, instruments,
orders, writs, judgments, injunctions, decrees, determinations and awards that
have been identified to us in the [Officer’s Certificate] (collectively, the
“Reviewed Agreements”) and (y) in that we express no opinion with respect to any
violation not readily ascertainable from the face of any such Reviewed Agreement
or arising under or based upon any cross default provision insofar as it relates
to a default under an agreement, instrument, order, writ, judgment, injunction,
decree,

 



--------------------------------------------------------------------------------



 



[Date of Opinion]
Page 3

      determination, or award not so identified to us, or arising under or based
upon any covenant of a financial or numerical nature or requiring computation),
    (ii)   will not result in or require the creation or imposition of any
security interest or lien upon any of the properties of such Opinion Party
pursuant to the provisions of any agreement binding upon such Opinion Party or
its properties other than security interests or liens created by the Transaction
Documents and any other security interests or liens in favor of the
Administrative Agent or the Lenders arising under any of the Transaction
Documents or applicable law (this opinion being limited to the Reviewed
Agreements) and     (iii)   do not contravene any provision of any
Organizational Document of such Opinion Party.

(3)   The execution and delivery by each Applicable Delaware Opinion Party of
the Transaction Documents, the performance by such Opinion Party of its
obligations thereunder and the granting by such Opinion Party of the security
interests provided for in the [Security Document]:

  (i)   have been duly authorized by all necessary organizational action by such
Opinion Party,     (ii)   do not require under the Delaware General Corporation
Law or the Delaware Limited Liability Company Act (as amended, collectively,
“Applicable Delaware Law”) any filing or registration by such Opinion Party
with, or notice to, or approval or consent of, any governmental agency or
authority, that has not been made or obtained except:

  (A)   those required in the ordinary course of business in connection with the
performance by such Opinion Party of its obligations under certain covenants
contained in the Transaction Documents,     (B)   to perfect security interests
granted by such Opinion Party under the [Security Document],     (C)   pursuant
to securities and other laws that may be applicable to the disposition of any
collateral subject thereto, and     (D)   other filings under securities laws
and filings, registrations, consents or approvals, in each case, not required to
be made or obtained by the date hereof, and

  (iii)   do not violate Applicable Delaware Law applicable to such Opinion
Party or its property.

(4)   The execution and delivery by each Applicable Opinion Party of the Credit
Documents and the [State] Enforceable DACAs, the performance by such Opinion
Party of its

 



--------------------------------------------------------------------------------



 



[Date of Opinion]
Page 4

  obligations thereunder and the granting by such Opinion Party of the security
interests provided for in the Security Agreement:

  (i)   do not require under present law or present regulation of any
governmental agency or authority of the State of [______] or of the United
States of America any filing or registration by such Opinion Party with, or
notice to, or approval or consent of, any governmental agency or authority of
the State of [______] or the United States of America that has not been made or
obtained except:

  (A)   those required in the ordinary course of business in connection with the
performance by such Opinion Party of its obligations under certain covenants
contained in the Credit Documents and the [State] Enforceable DACAs,     (B)  
pursuant to securities and other laws that may be applicable to the disposition
of any collateral subject thereto, and     (C)   other filings under securities
laws and filings, registrations, consents or approvals, in each case, not
required to be made or obtained by the date hereof, and

  (ii)   do not violate any present law, or present regulation of any
governmental agency or authority, of the State of [_______] or the United States
of America applicable to such Opinion Party or its property.1

(5)   Each Transaction Document has been duly executed and delivered on behalf
of each Applicable Delaware Opinion Party. Each Credit Document, [State]
Enforceable DACA [and [State] Enforceable DACA] constitutes a valid and binding
obligation of each Applicable Opinion Party, enforceable against each such
Opinion Party in accordance with its terms.   (6)   No Opinion Party is required
to register as an “investment company” (under, and as defined in, the Investment
Company Act of 1940, as amended (the “1940 Act”)) and no Opinion Party is a
company controlled by a company required to register as such under the 1940 Act.
  (7)   The [Security Document] creates in favor of the Administrative Agent,
for the benefit of the Secured Parties, as security for the Secured Obligations,
a security interest in each Opinion Party’s rights in the Collateral to which
Article 9 of the [____] UCC is applicable (the “Article 9 Collateral”).   (8)  
The [Security Document] and the [State] Perfection DACAs together create in
favor of the Administrative Agent, as security for the Secured Obligations, a
perfected security interest in each of the following Applicable Opinion Party’s
deposit accounts [list to be provided] (the “[State] Governed Deposit
Accounts”).

 

1   Repeat as necessary for DACAs in other states.

 



--------------------------------------------------------------------------------



 



[Date of Opinion]
Page 5

(9)   Upon the effective filing of the Financing Statements with the Delaware
Filing Office, the Administrative Agent, for the benefit of the Secured Parties,
will have a perfected security interest in that portion of the Article 9
Collateral in which a security interest may be perfected by filing the Financing
Statements against each Delaware Opinion Party with the Filing Office under the
DE UCC.   (10)   The borrowings by the Parent under the Credit Agreement and the
application of the proceeds thereof as provided therein will not result in a
violation of Regulation T, U or X of the Board of Governors of the Federal
Reserve System (the “Margin Regulations”).

  The opinions set forth above are subject to the following qualifications:     
(A)   [Qualifications to be agreed upon]           The opinions expressed herein
are limited to [ Limitations on law to be agreed upon ].        

          Our opinions as to matters governed by the DE UCC are based solely
upon our review of the DE UCC set forth in the CCH Secured Transactions Guide as
of December 9, 2008, without any review or consideration of any decisions or
opinions of courts or other adjudicative bodies or governmental authorities of
the State of Delaware, whether or not reported or summarized in the foregoing
publication.
          The opinions expressed herein are for the benefit of the addressees
hereof and their respective successors and assigns in connection with the
transaction referred to herein and may not be relied on by such Person for any
other purpose or in any manner or for any purpose by any other person or entity.
Very truly yours,
Jones Day

 